Citation Nr: 0401162	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder, 
including presbyopia, dry eyes, cataracts, and macular 
degeneration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from June 1941 to 
October 1945 and from September 1950 to September 1951.  

In April 1999, the RO denied the veteran's claim for service 
connection for an eye disorder on the basis that the claim 
was not well grounded, and notified the veteran of its 
determination in May 1999.  In an April 2002 rating action, 
the RO assumed the claim for service connection for an eye 
disorder and deferred the matter for further development 
pursuant to the Veterans Claims Assistance Act of 2000, which 
eliminated the requirement of well groundedness.  Pub. L. No. 
106-475, 114 Stat. 2096; VAOPGCPREC 03-2001.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for service 
connection for an eye disorder.  The veteran appealed that 
decision.  

The Board notes that a motion for advancement on the docket 
was granted in December 2003 due to the veteran's advanced 
age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2003).  

In a correspondence dated on December 16, 2003, the veteran 
cancelled a videoconference that was scheduled to take place 
in January 2004.  


FINDINGS OF FACT

1.  The veteran's compound hypertropic astigmatism and 
presbyopia are developmental disorders.

2.  The medical evidence does not show that an acquired 
bilateral eye disorder, including dry eyes, cataracts, and 
macular degeneration was caused by service.  

CONCLUSION OF LAW

Compound hypertropic astigmatism and presbyopia are not 
disabilities for VA purposes, and a claimed acquired 
cataracts, dry eyes, and macular degeneration were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  The veteran filed claims for service 
connection in March 2001, and there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him of 
what information and evidence, if any, he is to provide and 
what information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA sent the veteran a letter dated in June 2002 informing the 
veteran of his and VA's duties and responsibilities in 
developing his claim.  VA asked the veteran to provide or 
identify evidence to substantiate his claim.  VA informed the 
veteran of the development requirements set forth in the 
VCAA.  VA indicated that its duty was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
support his claim such as obtaining medical records, 
employment records, or records from other Federal agencies, 
and providing medical examinations or opinions, if necessary.  
VA informed the veteran that it had obtained medical evidence 
from the Mountain Home VA Medical Center.  The veteran was 
also informed that VA would obtain VA examination and 
treatment reports, and that it would try to get any 
additional information that the veteran reports.  VA informed 
the veteran that he needed to provide the names, addresses, 
and dates of treatment of health care providers with 
information to support his claim.  

In a letter dated in July 2002, VA notified the veteran that 
it had requested medical information from Dr. Barry Watson.  
However, the veteran was instructed that it was his 
responsibility to make sure that all medical evidence in 
support of his claim was received (within 60 days).  

In a statement of the case dated in May 2003, VA reiterated 
the duty to assist responsibilities of the veteran and VA and 
provided the implementing regulations.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  VA 
and private medical records pertinent to these matters have 
been obtained.  The Board notes that the veteran's service 
medical records are missing and presumed destroyed by fire.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  
The Board acknowledges that the veteran has not been given a 
VA examination to specifically determine whether there is a 
relationship between his military service and his eye 
disorder. In this regard, there are no service medical 
records or other evidence available of an eye disorder on 
active duty, nor is there medical evidence linking or 
suggesting that the veteran's eye disorders are related to 
service.  Since the evidence currently of record does not 
link the claimed bilateral eye disorders to service, and 
there is no reasonable possibility that an examination will 
aid in substantiating the veteran's claim, there is no duty 
to assist the veteran by providing him with an examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. 

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Under the provisions of 38 C.F.R. § 3.303(c), 4.9, refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), as in effect both prior to and on August 
26, 1996, defects of form or structure of the eye of 
congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperropia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Irregular 
astigmatism may be due to corneal inflammation, injury or 
operation.  Only under such unusual circumstances, with 
uncorrectable residuals, may refractive error be considered 
service connected.  Adjudication Procedure Manual M21-1, Part 
VI, 11.07(b).  Also, there is for consideration the effects 
of superimposed disease or injury in determining whether a 
pre-existing entity was aggravated.  VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990).  

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); See Savage v. Gober, 9 Vet. 
App. 521 (1996).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the only service medical record on file 
is a separation examination dated in September 1951.  The 
remainder of the veteran's service records are unavailable 
and are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown,  4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Court 
has further held that "[n]owhere do VA regulations provide 
that a veteran must establish service connection through 
medical records alone."  Stozek v. Brown, 4 Vet. App. 457, 
461 (1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991).

The veteran asserts that he developed an eye disorder during 
his tour of duty in France.  However, the medical record does 
not support this claim.  While most of the veteran's service 
medical record is unavailable, his separation examination 
dated in September 1951 is available and shows no complaints 
or findings of an eye disorder.  His visual acuity was 
recorded as 20/20, bilaterally.  

The record shows that the veteran was seen for eyes problems 
many years after he separated from service.  The report of a 
VA examination in May 1977 VA shows the veteran's pupils were 
equal and reactive.  Conjunctiva were clear and extraocular 
motions were full.  The media were clear and the fundi shoed 
minimal atherosclerotic change.  Examination in November 1977 
shows that the pupils were dilated and reactive.  The 
conjunctiva were clear and extra ocular motions were full.  
The media were clear and the fundi showed very little 
atherosclerotic change. Presbyopia was noted.  , VA diagnosed 
the veteran as having presbyopia.  The veteran's distant 
vision was 20/20, bilaterally.  

Private treatment records dated in May and July 1986 reflect 
that the veteran reported seeing spots before his eyes.  No 
diagnosis was entered.  An entry dated in September 1989 
shows that the veteran was prescribed eyeglasses.  

VA outpatient treatment records dated in March 1997 reflect 
that the veteran complained of having chronic dry eyes.  In 
February 1998, the veteran seen on consultation at a VA eye 
clinic with a provisional diagnosis of presbyopia.  The 
veteran complained of decreased visual acuity and irritable 
and dry eyes.  The veteran also reported that he saw a film 
over his eyes.  When seen on consultation in May 1998, it was 
noted that the veteran's eyes continued to feel dry and 
irritated.  An examination of the eyes revealed, in pertinent 
part, decreased visual acuity in both eyes, cortical changes 
in the eyes (left greater than right), macula retinal pigment 
epithelium of the eyes.  However, no diagnosis was entered.  
Subsequent VA records show treatment for presbyopia.  

Barry Watson, M.D., a private eye specialist, saw the 
veteran, in 2002.  At that time, the veteran did not report 
any problems with visual acuity.  Dr. Watson commented on VA 
Form 21-4142, received by VA in June 2002, that the veteran 
had compound hypertropic astigmatism in both eyes, age 
related macular degeneration of the right eye and possibly 
starting macular degeneration in the left eye, cataracts of 
both eyes, and presbyopia (needing bifocals) for near vision.  
The doctor reported that the veteran best vision with glasses 
was 20/40 in the right eye and 20/60 in the left.  

While the evidence establishes the veteran has a number of 
eye disorders, service connection is not warranted.  The 
Board notes that compound hypertrophic astigmatism and 
presbyopia are refractive error of the eyes; as such, are not 
diseases or injuries for VA compensation purposes.  38 C.F.R. 
§ 3.303 (c); 4.9; see Dorland's Illustrated Medical 
Dictionary 159, 1359 (27th ed. 1988).  (The Board notes that 
compound hyperopic astigmatism is astigmatism wherein all the 
medians are hyperopic, both principal meridians having their 
foci behind the retina.  See Dorland's Illustrated Medical 
Dictionary at 159.)  Moreover, there is no evidence of 
complaints or findings of any acquired ocular disorder 
suggesting the development of a superimposed eye disorder.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  

As to the veteran's macular degenerative, Dr. Watson noted 
that the veteran's disorder was age related.  The diagnosis 
was made many years after the veteran was discharged from 
service and Dr. Watson does not relate the veteran's 
diagnosis to service.  As to the veteran's cataracts and dry 
eyes, the record does show that the veteran was first seen 
for and diagnosed as having these disorders many years after 
he separated from service.  Although the veteran has been 
receiving treatment for the disorders from VA and his private 
eye specialist, those health care providers have not related 
the disorders to service.  In the absence of a medical 
opinion linking the disorders to service, service connection 
is not warranted.  

The Board has considered the veteran's assertions that his 
eye disorders are related to service.  However, the record 
does not indicate that the veteran has the requisite medical 
knowledge or training as to render his opinions as the 
etiology of his eye disorder.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), see also 38 C.F.R. § 3.159(a)(2) (2002) 
(competent lay evidence is that which does not require 
specialized education, training, or experience, provided by a 
person who has knowledge of facts or circumstances and 
conveying matters that can be observed and described by a lay 
person); 38 C.F.R. § 3.159(a)(1)) (competent medical evidence 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Board notes that the veteran asserted in prior unrelated 
claims that he was exposed to mustard gas during service.  
While the veteran has not asserted that he developed an eye 
disorder as result of exposure to mustard gas, the Board 
notes that the veteran would not be entitled the service 
connection on that basis either.  Certain presumptive 
diseases associated with exposure to specified vesicant 
agents may be service connected. 38 C.F.R. § 3.316 (2003).  
However, none of the veteran's eye disorders are included in 
the list of the presumptive disorders.  Id.  

The Board further notes that the veteran has not contended 
that his bilateral eye disorders were incurred or aggravated 
during combat service so the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not applicable to this claim.  

For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 
(1991).  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an eye disorder, including presyopia, 
dry eyes, cataracts, and macular degeneration, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



